 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products              No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11                                                  ORDER
12
13
14
15          The parties have filed updated reports on cases with service of process and plaintiff
16   profile form issues, cases for which no federal jurisdiction exists, and duplicate cases. See
17   Docs. 21406, 21410, 21426. The Court will address each category of cases.
18          A.     Cases with Service of Process Issues.
19          Case Management Order No. 4 requires each Plaintiff who files a short form
20   complaint to send a request for waiver of service to Defendants pursuant to Rule 4 of the
21   Federal Rules of Civil Procedure. Doc. 363 at 4. Rule 4 provides that “if a defendant is
22   not served within 90 days after the complaint is filed, the court – on motion or on its own
23   after notice to the plaintiff – must dismiss the action without prejudice against that
24   defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).
25          Defendants identify 11 cases that have not been served on Defendants. Docs. 21406
26   at 2-3, 21410-5 (Am. Ex. G), 21426 at 2. Plaintiffs in these cases, which are listed below,
27   shall have until March 18, 2020 to send the short form complaint and a request for waiver
28   of service to Defendants’ counsel. See Doc. 21406 at 3; Fed. R. Civ. P. 4(d)(1), (m); United
 1   States v. 2,164 Watches, Inc., 366 F.3d 767, 772 (9th Cir. 2004) (district courts have broad
 2   discretion under Rule 4(m) to extend time for service). By April 1, 2020, the parties shall
 3   file an updated report indicating for each case whether service has been completed by the
 4   March 18 deadline and, if not, Plaintiff shall state the reasons for the delay. The Court
 5   may dismiss any case in which service has not been completed absent Plaintiff showing
 6   good cause for the failure to serve. See Fed. R. Civ. P. 4(m); Doc. 19874 at 4.
 7
 8                           Case Caption                               Case Number
 9        Margie Cornelius v. C. R. Bard, Inc.                    2:19-cv-02716
10        Leona Nigh v. C.R. Bard, Inc.                           2:19-cv-04059
11        Norman Rose v. C.R. Bard, Inc.                          2:19-cv-04083
12        Franky Williams v. C.R. Bard, Inc.                      2:19-cv-04070
13        Douglas J. Dohan v. C.R. Bard, Inc.                     2:19-cv-04069

14        Penni Hendrickson v. C.R. Bard, Inc.                    2:19-cv-04073
          Melissa Jeanne Kacou v. C.R. Bard, Inc.                 2:19-cv-04110
15
          Lauren Kent v. C.R. Bard, Inc.                          2:19-cv-04076
16
          Bryon Rieken v. C.R. Bard, Inc.                         2:19-cv-04061
17
          Rickey Scott v. C.R. Bard, Inc.                         2:19-cv-04063
18
          Gunther Vacek v. C.R. Bard, Inc.                        2:19-cv-04051
19
20          B.     Cases with Plaintiff Profile Form (“PPF”) Issues.
21          Case Management Order No. 5 requires each Plaintiff who files a short form
22   complaint to provide a PPF to Defendants within 60 days of filing the complaint. Doc. 365
23   at 1. If no PPF was received within the 60-day period, Defendants were to send an overdue
24   letter to Plaintiff’s counsel giving Plaintiff an additional 20 days to provide a PPF. Id. at 2.
25   Defendants could seek dismissal of the case if Plaintiff failed to provide a PPF during this
26   grace period. Id.
27
            The Court previously dismissed cases in which no complete PPF had been provided
28
     to Defendants. Docs. 19874 at 3, 20667 at 5-6. Defendants identify 45 additional cases in


                                                  -2-
 1   which Plaintiffs have provided no PPF or a deficient PPF. Docs. 21406 at 4, 21410-6
 2   (Am. Ex. H), 21426 at 3. Plaintiffs in these cases, which are listed below, shall have until
 3   March 18, 2020 to provide complete PPFs to Defendants. See Docs. 19874 at 3, 21406
 4   at 4. Each PPF shall include the place of filter implant. The parties shall provide an
 5   updated report on these cases by April 1, 2020. The Court may dismiss any case in which
 6   no complete PPF is provided by the March 18 deadline. See Doc. 19874 at 3.
 7
 8                          Case Caption                              Case Number
 9
          Kelly McCoy v. C. R. Bard, Inc.                      2:18-cv-03466
10        Kristi G. Bailey v. C.R. Bard, Inc.                  2:17-cv-04029
11        David Breeden v. C.R. Bard, Inc.                     2:19-cv-01535
12        Charles Finch v. C.R. Bard, Inc.                     2:19-cv-01533
13        Ross A. Grey v. C.R. Bard, Inc.                      2:17-cv-04030
14        Jeanette McFarland v. C.R. Bard, Inc.                2:19-cv-01511
15        Thomas Orest v. C.R. Bard, Inc.                      2:17-cv-04095
16        Agnes Roberts v. C.R. Bard, Inc.                     2:17-cv-00138

17        Steven Rogers v. . C.R. Bard, Inc.                   2:17-cv-04083
          Delores Watson v. C.R. Bard, Inc.                    2:17-cv-03990
18
          Christopher Beasock v. C.R. Bard, Inc.               2:19-cv-01465
19
          Sherry Lynn Black-Goodrow v. C.R. Bard, Inc.         2:18-cv-00406
20
          Michael Campobasso v. C.R. Bard, Inc.                2:19-cv-01575
21
          Kandy Carpenter v. C.R. Bard, Inc.                   2:19-cv-01525
22
          Reba Carter v. C.R. Bard, Inc.                       2:19-cv-01457
23
          Bruce R. Cunningham v. C.R. Bard, Inc.               2:19-cv-01236
24        Iarzella Dennard v. C.R. Bard, Inc.                  2:19-cv-01539
25        Mark Dills v. C.R. Bard, Inc.                        2:19-cv-01512
26        Nicolas R. Garon v. C.R. Bard, Inc.                  2:19-cv-01238
27        Jeremy Gates v. C.R. Bard, Inc.                      2:19-cv-01498
28        Deborah S. Hamby v. C.R. Bard, Inc.                  2:19-cv-01449


                                                -3-
 1        Joanie Hansford v. C.R. Bard, Inc.                  2:19-cv-01526
 2        Nancy Harmon v. C.R. Bard, Inc.                     2:19-cv-00721
 3        Rudy Headley v. C.R. Bard, Inc.                     2:19-cv-01497
 4        Kenneth I. Holbrook v. C.R. Bard, Inc.              2:19-cv-01234
 5        Anthony Jackson v. C.R. Bard, Inc.                  2:19-cv-01467
 6        Karen Jandula v. C.R. Bard, Inc.                    2:19-cv-02305
 7        Linda Jenkins v. C.R. Bard, Inc.                    2:18-cv-03935

 8        Lisa Johnson v. C.R. Bard, Inc.                     2:19-cv-02001

 9        Jeramey Kohar v. C.R. Bard, Inc.                    2:19-cv-01780
          Elizabeth Mello v. C.R. Bard, Inc.                  2:19-cv-00104
10
          Daniel Person v. C.R. Bard, Inc.                    2:19-cv-03189
11
          Prudence Peterson v. C.R. Bard, Inc.                2:18-cv-02090
12
          Angela Rhodes v. C.R. Bard, Inc.                    2:19-cv-02135
13
          Sandra Risner v. C.R. Bard, Inc.                    2:19-cv-02136
14
          Kimberly Roberts v. C.R. Bard, Inc.                 2:18-cv-02828
15        Alejandro G. Santana v. C.R. Bard, Inc.             2:18-cv-02264
16        Edward Schaab v. C.R. Bard, Inc.                    2:19-cv-02133
17        Ricky Schrader v. C.R. Bard, Inc.                   2:19-cv-02132
18        Melissa Sepeda v. C.R. Bard, Inc.                   2:18-cv-01585
19        Stephanie Smith v. C.R. Bard, Inc.                  2:19-cv-02267
20        Clyde Solomon v. C.R. Bard, Inc.                    2:19-cv-01466
21        Justin Ubel v. C.R. Bard, Inc.                      2:19-cv-02073

22        Kim Whitaker v. C.R. Bard, Inc.                     2:19-cv-02075
          Scottie C. Wolford v. C.R. Bard, Inc.               2:19-cv-01250
23
24
25          C.     Cases without Federal Jurisdiction.

26          Federal subject matter jurisdiction may be based on either federal question

27   jurisdiction or diversity jurisdiction. 28 U.S.C. §§ 1331, 1332. Courts “analyze federal

28   question jurisdiction with reference to the well-pleaded complaint rule.” Yokeno v. Mafnas,



                                                  -4-
 1   973 F.2d 803, 807 (9th Cir. 1992). Under that rule, “federal jurisdiction exists only when
 2   a federal question is presented on the face of a properly pleaded complaint.” Scholastic
 3   Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 986 (9th Cir. 2003). The complaint
 4   must establish either that “federal law creates the cause of action or that . . . the plaintiff’s
 5   right to relief necessarily depends on resolution of a substantial question of federal law.”
 6   Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage Leasehold &
 7   Easement, 524 F.3d 1090, 1102 (9th Cir. 2008) (quoting Franchise Tax Bd. v. Constr.
 8   Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).
 9          The master complaint in this MDL asserts seventeen state law claims. Doc. 364
10   ¶¶ 166-349. Because the complaint asserts no federal claim and Plaintiffs’ right to relief
11   on the state law claims does not depend on resolution of a federal law question, the Court
12   lacks subject matter jurisdiction under the federal question statute. See 28 U.S.C. § 1331;
13   Yokeno, 973 F.2d at 809.
14          Subject matter jurisdiction must therefore be based on diversity of citizenship. See
15   Yokeno, 973 F.2d at 809. District courts have diversity jurisdiction over cases between
16   citizens of different states involving claims greater than $75,000. 28 U.S.C. § 1332(a).
17   Section 1332 requires complete diversity between the parties – that is, the citizenship of
18   the plaintiff must be diverse from the citizenship of each defendant. See Caterpillar, Inc.
19   v. Lewis, 519 U.S. 61, 68 (1996).
20          For purposes of diversity jurisdiction, Defendant C. R. Bard, Inc. is a citizen of New
21   Jersey and Defendant Bard Peripheral Vascular, Inc. is a citizen of Arizona. See Doc. 364
22   ¶¶ 11-12; Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990) (noting
23   that “a corporation is a citizen of any state where it is incorporated and of the state where
24   it has its principal place of business”) (citing 28 U.S.C. § 1332(c)). Complete diversity
25   does not exist, therefore, where the Plaintiff is a resident of either Arizona or New Jersey.
26   See Williams v. United Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (“Although
27   diversity jurisdiction provides an independent basis for federal jurisdiction over state law
28


                                                   -5-
 1   claims, complete diversity is lacking in this case because both [plaintiff] and [defendant]
 2   are citizens of California.”).
 3          The parties’ updated reports identify 25 cases in which diversity jurisdiction does
 4   not exist because the Plaintiff is either a resident of Arizona or New Jersey. Docs. 21406
 5   at 5, 21410-7 (Am. Ex. I), 21426 at 3-4.1 A district court may dismiss a case for lack of
 6   subject matter jurisdiction at any time during the pendency of the action. See Fed. R. Civ.
 7   P. 12(h)(3); Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002) (noting Rule
 8   12(h)(3) permits a district court to “raise the question of subject matter jurisdiction[] sua
 9   sponte”); In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1230-31
10   (9th Cir. 2006) (an MDL “transferee judge exercises all the powers of a district judge in
11   the transferee district under the Federal Rules of Civil Procedure”). The following cases
12   lack subject matter jurisdiction and are dismissed without prejudice:2
13
14                    Case Caption                      Case Number       Plaintiff’s Residence
15    Roderick L. Tunstall v. C. R. Bard, Inc.         2:16-cv-02382      New Jersey
16    Hugh Fraser v. C.R. Bard, Inc.                   2:19-cv-01670      Arizona
17    Gloria Arino v. C.R. Bard, Inc.                  2:18-cv-00529      Arizona
18    Kennith Beaulieu v. C.R. Bard, Inc.              2:17-cv-02589      New Jersey

19    Nichole Boggans v. C.R. Bard, Inc.               2:17-cv-02764      New Jersey

20    David Bunsick v. C.R. Bard, Inc.                 2:18-cv-02908      New Jersey
      Sandora Carter v. C.R. Bard, Inc.                2:19-cv-03610      New Jersey
21
      Deborah Coleman v. C.R. Bard, Inc.               2:19-cv-03926      Arizona
22
23
            1
              In two of the listed cases, diversity jurisdiction exists because the Plaintiffs are
24   Arizona residents and have sued only C. R. Bard, Inc., a citizen of New Jersey. See
     Doc. 21426 at 3-4 (citing Jeanne Hunt v. C. R. Bard, Inc., 2:19-cv-00011, and Michael
25   Parr v. C. R. Bard, Inc., 2:18-cv-04797). These two cases will be unconsolidated from the
     MDL and will remain pending in this District.
26
            2
              Plaintiffs’ Lead Counsel assert that some of the cases involve ongoing settlement
27   discussions, but do not identify any particular case. No case dismissed for lack of subject
     matter jurisdiction is listed as a Track 2 settlement case (see Doc. 21410-4), and neither
28   Plaintiffs’ Lead Counsel nor any individual Plaintiff’s counsel has explained why the cases
     should not be dismissed at this time. See Doc. 16343 at 6-7.

                                                 -6-
 1    Phillip Colombo v. C.R. Bard, Inc.               2:16-cv-03829      Arizona
 2    Alexander Doughty v. C.R. Bard, Inc.             2:19-cv-03624      New Jersey
 3    Christine Gober v. C.R. Bard, Inc.               2:17-cv-02900      New Jersey
 4    Howard Highfill v. C.R. Bard, Inc.               2:17-cv-01897      Arizona
 5    Kent Hoeft v. C.R. Bard, Inc.                    2:16-cv-03571      Arizona
 6    Arthur B. Kubofcik v. C.R. Bard, Inc.            2:19-cv-02331      New Jersey
 7    Donna L. Moore v. C.R. Bard, Inc.                2:16-cv-02601      New Jersey

 8    William Rivera v. C.R. Bard, Inc.                2:19-cv-03759      Arizona

 9    Damien Robinson v. C.R. Bard, Inc.               2:19-cv-04023      New Jersey
      Carol Rogers v. C.R. Bard, Inc.                  2:19-cv-03882      New Jersey
10
      Sonya J. Wallace v. C.R. Bard, Inc.              2:19-cv-04095      New Jersey
11
      Kenneth Wantland v. C.R. Bard, Inc.              2:18-cv-03673      Arizona
12
      Cheryl Ann Washington v. C.R. Bard, Inc.         2:19-cv-01274      New Jersey
13
      Erika Weining v. C.R. Bard, Inc.                 2:19-cv-02956      Arizona
14
      Latanyia Williams v. C.R. Bard, Inc.             2:19-cv-02954      New Jersey
15    Joseph Cornellier v. C.R. Bard, Inc.             2:18-cv-02953      New Jersey
16    Dennis Trocciola v. C.R. Bard, Inc.              2:18-cv-04874      New Jersey
17
18          D.     Duplicate Cases.

19          The Court previously dismissed duplicative cases filed in this MDL. Docs. 16343

20   at 4-5, 18540 at 2, 19874 at 1; see M.M. v. Lafayette Sch. Dist., 681 F.3d 1082, 1091 (9th

21   Cir. 2012) (“It is well established that a district court has broad discretion to control its

22   own docket, and that includes the power to dismiss duplicative claims.”). Defendants

23   identify more than 40 additional Plaintiffs who have filed multiple cases in this MDL.

24   Docs. 21406 at 5, 21410-8, -9 (Am. Exs. J, K). The following duplicate cases are

25   dismissed:

26
27
28


                                                 -7-
 1
                       Case Caption                      Case Number
 2
     Amy Eggers v. C. R. Bard, Inc.                 2:18-cv-04231
 3
     James Douglas Hall v. C.R. Bard, Inc.          2:19-cv-01235
 4
     Alisha Martin v. C.R. Bard, Inc.               2:19-cv-03604
 5   Mary Self v. C.R. Bard, Inc.                   2:19-cv-02247
 6   Larry Tatom v. C.R. Bard, Inc.                 2:18-cv-01139
 7   Frank Tolerico v. C.R. Bard, Inc.              2:19-cv-01297
 8   Maria Alarcon v. C. R. Bard, Inc.              2:17-cv-00197
 9   Jerry Lee Black v. C. R. Bard, Inc.            2:19-cv-00194
10   Juanita Coller v. C. R. Bard, Inc.             2:19-cv-03470
11   Leon Cook v. C. R. Bard, Inc.                  2:19-cv-03574
12   Hilda Garcia v. C. R. Bard, Inc.               2:19-cv-01352
13   Lorella N. Hammond v. C. R. Bard, Inc.         2:16-cv-02104
14   Lorella N. Hammond v. C. R. Bard, Inc.         2:17-cv-00183
15   Derrick Hardnett v. C. R. Bard, Inc.           2:18-cv-01336
16   Donald H. Kehl v. C. R. Bard, Inc.             2:18-cv-03773
17   Sabrina Dixon v. C. R. Bard, Inc.              2:18-cv-04885
18   Patrick Martin v. C. R. Bard, Inc.             2:16-cv-02135
19   Pearlina McMillian v. C. R. Bard, Inc.         2:19-cv-02674
20   Brenda Ohl v. C. R. Bard, Inc.                 2:19-cv-00284
21   Alexandra Parsley v. C. R. Bard, Inc.          2:18-cv-01575
22   Rachel Caruth v. C. R. Bard, Inc.              2:16-cv-03167
23   Donald Shadegg v. C. R. Bard, Inc.             2:19-cv-03538

24   Robert Tucker v. C. R. Bard, Inc.              2:19-cv-03621

25   Ralph Vernom Wagner, Jr. v. C. R. Bard, Inc.   2:17-cv-02790

26   Stanford Young v. C. R. Bard, Inc.             2:19-cv-03311

27   Angela Asberry v. C. R. Bard, Inc.             2:19-cv-01468

28   Lenward Bentley v. C. R. Bard, Inc.            2:19-cv-01540



                                             -8-
 1
     David Cox v. C. R. Bard, Inc.                  2:19-cv-00367
 2   Darryl Allen Fiset v. C. R. Bard, Inc.         2:19-cv-00198
 3   Maria Fritz v. C. R. Bard, Inc.                2:18-cv-02824
 4   Donna Harris v. C. R. Bard, Inc.               2:19-cv-01956
 5   Sandra Harvey v. C. R. Bard, Inc.              2:19-cv-02045
 6   Shiray Jackson v. C. R. Bard, Inc.             2:18-cv-04404
 7   Paula Jordan v. C. R. Bard, Inc.               2:17-cv-03683
 8   James Litchfield v. C. R. Bard, Inc.           2:19-cv-01460
 9   Erin Sechrest v. C. R. Bard, Inc.              2:18-cv-04732
10   Brittni Shaw v. C. R. Bard, Inc.               2:19-cv-03079
11   Kimberly Wiesen v. C.R. Bard, Inc.             2:19-cv-01967
12   Nickie Camp v. C. R. Bard, Inc.                2:19-cv-03957
13   John Hager, Jr. v. C. R. Bard, Inc.            2:19-cv-00740
14   Robin Hickmond v. C. R. Bard, Inc.             2:17-cv-01222
15   Sharon Jones v. C. R. Bard, Inc.               2:19-cv-00679
16
17    IT IS SO ORDERED.
18    Dated this 4th day of March, 2020.
19
20
21
22
23
24
25
26
27
28


                                              -9-
